Citation Nr: 0911547	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-09 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD) initially rated as 30 percent disabling from 
July 17, 1990; and rated as 50 percent disabling from January 
17, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision rendered by the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for PTSD and assigned an initial disabling rating of 30 
percent from July 17, 1990; and 50 percent from January 17, 
2004.  The Board remanded the claim for additional 
development in July 2007.

As the Veteran has perfected an appeal as to the initial 
rating assigned for the aforementioned disability, the Board 
has characterized this issue in accordance with the decision 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals 
from original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that the claim not be 
construed as a claim for increased rating, the requirements 
of Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) are not 
applicable to the present claim.

In the August 2008 VA examination report, the Veteran appears 
to raise a claim for entitlement to total disability rating 
based on individual unemployability.  This issue is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Throughout the period of appeal, the Veteran's PTSD has 
been manifest by a severely impaired ability to establish and 
maintain effective relationships; severe impairment in the 
ability to obtain or retain employment; panic; anxiety; 
deficiencies in family relations, thinking, and mood; 
suicidal ideation; obsessional rituals; unprovoked 
irritability and impaired impulse control; and difficulty in 
adapting to stressful circumstances.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for 
PTSD have not been met throughout the period of appeal.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in September 2003 and August 2007.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) (2008).  As the 
Veteran voiced disagreement with the assigned ratings for 
PTSD in a notice of disagreement, no further duty to inform 
the Veteran of the requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in August 2007.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations-General

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

During the time period covered by the Veteran's appeal, the 
criteria for PTSD, 38 C.F.R. § 4.130, Diagnostic Code 9411, 
were revised.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

General Rating Formula for Mental Disorders: 


The attitudes of all contacts except the most 
intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally 
incapacitating psycho-neurotic, symptoms bordering 
on gross repudiation of reality with disturbed 
thought or behavioral processes associated with 
almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain or retain 
employment.
10
0

Ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment.
70

Ability to establish or maintain effective or 
favorable relationships with people is 
considerably impaired.  By reason of psycho-
neurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in 
considerable industrial impairment.
50

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result 
in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce 
definite industrial impairment.
30

NOTE (1).  Social impairment per se will not be used 
as the sole basis for any specific percentage 
evaluation, but is of value only in substantiating the 
degree of disability based on all of the findings.

NOTE (2).  The requirements for a compensable rating 
are not met when the psychiatric findings are not more 
characteristic than minor alterations of mood beyond 
normal limits; fatigue or anxiety incident to actual 
situations; minor compulsive acts or phobias; 
occasional stuttering or stammering; minor habit 
spasms or tics; minor subjective sensory disturbances 
such as anosmia, deafness, loss of sense of taste, 
anesthesia, paresthesia, etc.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1991).

In 1996, the rating criteria for PTSD were revised as 
follows:
General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less), mild 
memory loss (such as forgetting names, directions, 
recent events), sleep impairment 
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
51
Moderate symptoms (e.g., flat affect and 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD) initially rated as 30 percent disabling from 
July 17, 1990; and rated as 50 percent disabling from January 
17, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision rendered by the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for PTSD and assigned an initial disabling rating of 30 
percent from July 17, 1990; and 50 percent from January 17, 
2004.  The Board remanded the claim for additional 
development in July 2007.

As the Veteran has perfected an appeal as to the initial 
rating assigned for the aforementioned disability, the Board 
has characterized this issue in accordance with the decision 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals 
from original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that the claim not be 
construed as a claim for increased rating, the requirements 
of Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) are not 
applicable to the present claim.

In the August 2008 VA examination report, the Veteran appears 
to raise a claim for entitlement to total disability rating 
based on individual unemployability.  This issue is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Throughout the period of appeal, the Veteran's PTSD has 
been manifest by a severely impaired ability to establish and 
maintain effective relationships; severe impairment in the 
ability to obtain or retain employment; panic; anxiety; 
deficiencies in family relations, thinking, and mood; 
suicidal ideation; obsessional rituals; unprovoked 
irritability and impaired impulse control; and difficulty in 
adapting to stressful circumstances.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for 
PTSD have not been met throughout the period of appeal.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in September 2003 and August 2007.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) (2008).  As the 
Veteran voiced disagreement with the assigned ratings for 
PTSD in a notice of disagreement, no further duty to inform 
the Veteran of the requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in August 2007.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations-General

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

During the time period covered by the Veteran's appeal, the 
criteria for PTSD, 38 C.F.R. § 4.130, Diagnostic Code 9411, 
were revised.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

General Rating Formula for Mental Disorders: 


The attitudes of all contacts except the most 
intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally 
incapacitating psycho-neurotic, symptoms bordering 
on gross repudiation of reality with disturbed 
thought or behavioral processes associated with 
almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain or retain 
employment.
10
0

Ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment.
70

Ability to establish or maintain effective or 
favorable relationships with people is 
considerably impaired.  By reason of psycho-
neurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in 
considerable industrial impairment.
50

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result 
in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce 
definite industrial impairment.
30

NOTE (1).  Social impairment per se will not be used 
as the sole basis for any specific percentage 
evaluation, but is of value only in substantiating the 
degree of disability based on all of the findings.

NOTE (2).  The requirements for a compensable rating 
are not met when the psychiatric findings are not more 
characteristic than minor alterations of mood beyond 
normal limits; fatigue or anxiety incident to actual 
situations; minor compulsive acts or phobias; 
occasional stuttering or stammering; minor habit 
spasms or tics; minor subjective sensory disturbances 
such as anosmia, deafness, loss of sense of taste, 
anesthesia, paresthesia, etc.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1991).

In 1996, the rating criteria for PTSD were revised as 
follows:
General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less), mild 
memory loss (such as forgetting names, directions, 
recent events), sleep impairment 
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school).

Factual Background and Analysis

In this case, private correspondence from M.C., L.I.C.S.W., 
dated July 1990 indicates that the Veteran often had 
recurrent and intrusive thoughts about Vietnam after spacing 
out for periods of time.  It was noted that his wife 
complained that many times the Veteran was not involved with 
what was going on around him.  The Veteran had no friends and 
was detached from his wife and children.  M.C. observed that 
the Veteran was very depressed, hyperalert, and suffered 
chronic sleep disturbances.  It was also noted that the 
Veteran's PTSD symptoms had intensified, and M.C. opined that 
the Veteran suffered from chronic and severe PTSD.  M.C. 
reiterated that the Veteran was suffering from severe and 
chronic PTSD in correspondence dated in July 1991.

On VA examination in June 1991, it was noted that the Veteran 
had a great deal of difficulty sleeping at night.  He 
experienced nightmares of the life-threatening stressors he 
was exposed to in Vietnam.  It was noted that a psychiatrist 
wanted to put the Veteran in a hospital, and the Veteran 
refused.  The Veteran stated that he was very nervous.  He 
thought that his family would be better off if he was not 
there.  It was noted that the Veteran was wracked by 
anxieties and relaxed poorly.  His sleep was very impaired, 
and loud noises startled him.  He had to stand or sit with 
his back against the wall because of his feeling of 
uncomfortableness when around other people.  The examiner 
remarked that the Veteran appeared remarkably tense and 
nervous, would wring his hands, and would shake back and 
forth while sitting in his chair.  His difficulties were 
described as marked.  It was observed that the Veteran had 
flashbacks, startle response, jumpiness, was hypervigilant, 
and suffered intense symptoms.  It was further noted that the 
Veteran was shaky and had markedly sweaty hands.  The 
diagnosis was PTSD, delayed, severe.

The Veteran remarked in October 2003 that he had trouble 
remembering almost anything about his earlier days.  He said 
that his memory was gone concerning names and dates.

VA outpatient records from 2003 through 2008 show that the 
Veteran has received regular counseling for PTSD.  A VA 
treatment note from June 2003 reveals that the Veteran had 
been on Citalopram and had been working part-time as a 
limousine driver for two years.  He often dreamed of Vietnam 
and had daytime flashbacks frequently.  He reported being a 
loner and felt numb often.  It was noted that the Veteran was 
quite irritable and would yell with little provocation.  
Medicine reduced his irritability.  The examiner noted that 
the Veteran's affect was reactive and obviously sad.  The 
examiner also noted that he thought the Veteran should 
increase his medication.

In September 2003, the Veteran told a VA examiner that he did 
not notice any improvement in his condition with the increase 
in Lexapro.  It was noted that the Veteran's PTSD symptoms 
worsened after experiencing heart surgery.  The Veteran 
appeared awake and alert, was well groomed, and was 
cooperative.  His affect was anxious, and his mood was 
depressed.  It was noted that his speech was normal in rate, 
volume, and flow.  The Veteran denied having any suicidal or 
homicidal ideation, and insight and judgment were deemed to 
be intact.  

A VA examiner observed in January 2004 that the Veteran was 
unemployed.  Although the Veteran was alert, and well 
groomed, he was constantly wringing his hands and had poor 
eye contact.  His affect was anxious and his mood was 
depressed.  The examiner observed that the Veteran's speech 
was normal in rate, volume, and flow.  His thought process 
was tangential, and there was no suicidal or homicidal 
ideation.  The examiner increased the Veteran's Celexa.

Private correspondence from J.B., M.E.D., L.M.H.C., dated 
October 2003 stated that the Veteran had nightmares, 
difficulty talking about Vietnam, and feelings of detachment.  
It was noted that the Veteran believed that he wasn't going 
to live long.  He had difficulties with sleep and 
concentrating.  J.B. believed that the effects of being in 
Vietnam prevented the Veteran from moving forward in his 
life.

On VA fee-basis examination in February 2004, the Veteran 
presented as tearful and tired.  It was noted that the 
Veteran had difficulty sleeping, flashbacks, and shut down in 
terms of his daily functioning.  The Veteran reported lacking 
interest in most things, and he was constantly upset.  He had 
difficulty with daily routines and had psychotherapy sessions 
once a week.  It was noted that the Veteran was divorced and 
was unable to work.  It was noted that the Veteran had 
markedly diminished interest in activities, felt detached 
from others, and had a restricted range of affect.  He had 
difficulty falling asleep, was irritable, displayed an 
exaggerated startle and hypervigilance, and had difficulty 
concentrating.  The examiner observed that the Veteran was 
clearly depressed.  His appearance was somewhat unkempt and 
shabby.  Although his behavior was appropriate, his mood was 
depressed and affect was flattened.  Speech was normal.  The 
Veteran described panic attacks two times per month with 
palpitations.  No history of delusions or hallucinations was 
reported, but the Veteran did talk of obsessional rituals.  
Although thought processes were normal, it was noted that the 
Veteran's judgment could be poor.  He had some mild memory 
abnormality.  The examiner said that the Veteran's 
suicidality was of concern.  It was also noted that the 
Veteran could become quite angry, although there was no 
evidence that he was planning to injure anybody.  The 
examiner opined that the Veteran was unable to establish and 
maintain effective work and social relationships.  He had no 
difficulty performing activities of daily living.

During a VA psychology evaluation in March 2004, the Veteran 
reported chronic anxiousness, nightmares, hypervigilance, 
sporadic mild panic attacks, and occasional flashbacks.  He 
stated that his mood had been variable, and he had difficulty 
with anger and irritability.  He also indicated that he had 
depression, lack of interest, poor concentration, and 
thoughts of death.  He reported getting about four hours of 
sleep per night during which he would repeatedly awake from 
nightmares.  He reported having suicidal and homicidal 
thoughts but had no plan or intention to act on those 
thoughts.  The examiner noted that the Veteran's affect was 
anxious.  He had good eye contact.  Attention, concentration, 
orientation, and memory were all within normal limits.  It 
was indicated that the Veteran had limited insight into his 
problems.

A VA psychological report based on evaluations of 
February 2004 and May 2004 revealed that the Veteran had 
frequent nightmares, poor sleep, chronic anxiety, 
hypervigilance, and hyperarousal.  He complained of sporadic 
mild panic attacks and occasional flashbacks.  He also 
reported significant difficulty with anger and irritability.  
He said he had chronic severe depression, intense sadness, 
poor energy, feelings of worthlessness, poor concentration, 
and suicidal and homicidal ideation.  He stated that he had 
no close friends and spent much of his time alone.  He was 
irritable and was uneasy around people.  He remarked that his 
irritability, emotional distance, and physical avoidance of 
his wife were at least partially responsible for his divorce.  
It was indicated that although the Veteran had worked part-
time as a limousine driver for two years, he had to quit 
because he could not tolerate the anxiety he felt when people 
were sitting behind him in the limousine.  The examiner 
observed that the Veteran was well-groomed, well mannered, 
and soft-spoken.  The examiner opined that the Veteran had 
intense psychiatric distress, was in chronic emotional 
turmoil marked by severe depression with chronic suicidal 
ideation, and had anxiety and fear.  The examiner opined that 
the Veteran suffered from severe PTSD in addition to Major 
Depressive Disorder and Alcoholism likely related to his war 
trauma.  The examiner also opined that although the Veteran's 
heart disease played a minor role in his symptoms, the 
primary etiological factor in the Veteran's PTSD was his war 
experiences.

A VA treatment record from March 2004 indicates that the 
Veteran had a global assessment of functioning (GAF) score of 
38.  A psychological assessment completed later that month 
indicated that the Veteran had a GAF score of 52.  Additional 
VA treatment records from May 2004, July 2004, and 
August 2004 list a GAF score of 38.  In November 2004, a VA 
examiner assigned a GAF score of 39, and in February and 
April 2005, a GAF score of 43 was given.  An additional VA 
treatment summary from March 2005 indicates that the Veteran 
had a GAF score of 55.

VA medical correspondence from M.A.K., M.D., dated June 2007, 
indicates that the Veteran had severe PTSD symptoms.  It was 
noted that the Veteran had nightmares nearly every night and 
slept poorly.  He averaged four hours of sleep per night.  
M.K observed that the veteran would wring his hands and rock 
himself in his chair when he spoke.  M.K. stated that the 
Veteran's mood and energy level had improved with recent 
adjustments in his medications.  Although the Veteran had not 
worked since 1989 due to a heart condition, M.K. said that if 
the Veteran had no heart condition, he did not see how the 
Veteran would be able to function at work with such severe 
symptoms of PTSD.

The Veteran remarked in August 2007 that his ability to get 
through every day had worsened.  He said he felt little hope 
on a daily basis.  Some days he did not want to get out of 
bed.  He remarked that other people bothered him.  In 
February 2008, he said that his condition had worsened and he 
took medication regularly in addition to receiving weekly 
counseling sessions.

A VA follow-up record from October 2006 shows that the 
Veteran was depressed all day long as much as three days per 
week.  He would sleep three to five hours a night.  It was 
noted that he had low interest levels and motivation.  He had 
difficulty concentrating and making decisions.  The examiner 
remarked that the Veteran was hypervigilant, well groomed, 
and constantly wringed his hands.  It was noted that the 
Veteran had an anxious affect, euthymic mood, and had normal 
speech.  His thought process was deemed to be organized and 
coherent, and he denied suicidal and homicidal ideation.  
Insight and judgment were intact.  A VA follow-up note from 
March 2008 lists a GAF score of 55.

Private medical correspondence from J.B., M.Ed., L.M.H.C., 
dated May 2008, reveals that the Veteran had difficulty 
sleeping.  It was noted that he exhibited some symptoms of 
hypervigilance and an exaggerated startle response.  
Concentration was at times poor.  Although antidepressants 
gave some relief, J.B. noted that the Veteran's symptoms 
persisted and prevented him from moving forward in his life.  
It was noted that the Veteran felt that he would not live 
long.

On VA examination in August 2008, it was noted that the 
Veteran had not been looking for work because he could not 
tolerate being around people for any length of time.  He 
stated that his prior marriage had never been good as he was 
never able to emotionally connect with his wife.  The 
examiner noted that the Veteran had a depressed mood and flat 
affect.  The Veteran reported hearing a male voice calling 
his name as frequently as twice a week.  It was noted that 
eye contact was quite diminished.  His memory was reported to 
not be good.  Rate and flow of speech was within normal 
limits.  The Veteran endorsed depression and reported prior 
panic attacks.  His sleep was observed to be very poor due to 
hypervigilance and anxiety.  He seldom slept more than three 
to five hours.  He reported that his nightmares had increased 
in frequency.  He had flashbacks several times a week.  He 
was very socially isolated, avoided crowds, and had 
difficulty involving himself with people consistently.  The 
diagnosis listed was PTSD, chronic and moderately severe.  
The GAF score assigned was 46.  The Veteran asserted that his 
PTSD symptoms were a major component of his unemployed 
status.

The Veteran remarked in September 2008 that he did not 
interact with other people well.  He said that he got married 
when he returned from Vietnam because it was convenient and 
seemed like the thing to do.  He stated that the jobs he had 
after returning from Vietnam were jobs with no need for 
contact with others unless absolutely necessary.

Additional VA medical correspondence from M.A.K., M.D., dated 
December 2008, indicates that a GAF in the forties implies 
that a patient was not employable due to psychiatric reasons.  
He stated that the Veteran is an extremely anxious man who 
constantly wrung his hands and bit his nails at every 
appointment.  It was noted that the Veteran was always in 
nearly constant motion.  Dr. K. felt that the Veteran's 
behaviors were involuntary and not an attempt to deceive.  He 
remarked that the Veteran suffered from frequent nightmares 
and panic attacks that interfered with interpersonal 
interactions and his ability to concentrate.  The Veteran was 
chronically exhausted, stressed, and extremely isolative.  
Dr. K. acknowledged the Veteran's other medial problems but 
observed that his PTSD had been severely exacerbated.  In his 
opinion, the Veteran was not capable of gainful employment 
due to his PTSD.

Based on the evidence of record, the Board finds that the 
criteria for an evaluation of 70 percent (but no higher) for 
PTSD have been met throughout the entire period of this 
appeal.  The Board notes that throughout the period of 
appeal, examiners have described the Veteran's PTSD symptoms 
as severe.  It appears that his ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  However, there is no evidence of totally 
incapacitating psycho-neurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  Thus, an 
evaluation of 70 percent, but no higher, is warranted under 
the rating criteria for PTSD effective prior to 1996.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1991).

The Board has also considered the rating criteria in effect 
for PTSD after 1996 and finds that an evaluation of 70 
percent, but no higher, is warranted throughout the period of 
appeal.  Throughout the appeal, the Veteran has demonstrate 
an occupational and social impairment with deficiencies in 
family relations, thinking, and mood; suicidal ideation, 
obsessional rituals; unprovoked irritability and impaired 
impulse control; and an inability to establish and maintain 
effective relationships.  There has been no evidence of gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives.  Thus, an evaluation of 70 percent, but no 
higher, is warranted under the rating criteria for PTSD 
effective from 1996.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).

The Board notes that the GAF scores of 38-50, reflected in VA 
outpatient treatment records from March 2004 through April 
2005, suggest a significant impairment.  A GAF of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  The 
Board finds that that these GAF scores are consistent with 
the reported symptomatology--to include suicidal ideation and 
serious impairment in social and occupational functioning--
and, thus, is also consistent with an impairment contemplated 
by a 70 percent rating.

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
Veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a). Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment shown to be 
consistent with a 70 percent rating.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as frequent periods of 
hospitalization related to this service-connected disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The evaluations assigned 
under the Rating Schedule criteria are adequate for the level 
of disability demonstrated for PTSD.  While the Veteran has 
received regular treatment and counseling for his PTSD, he 
has not been hospitalized for his psychiatric symptoms.  Dr. 
K. has remarked that the Veteran's PTSD significantly affects 
his employability; however, both the old and new Diagnostic 
Codes for PTSD incorporate employability within their 
criteria.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation of 70 percent, but no higher, 
for PTSD is granted, subject to the regulations governing the 
payment of monetary awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


